Citation Nr: 1039050	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma and 
actinic keratosis (claimed as skin cancer). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1943 to April 1946. 

This matter comes from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas which denied service connection for basal cell 
carcinoma and actinic keratosis (claimed as skin cancer). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the pendency of the appeal, in an October 2008 statement, 
the Veteran informed the RO that he had a dermatology appointment 
that October at the VA clinic in Brownwood.  However the 
identified VA clinic treatment were not obtained nor was an 
attempt made to retrieve the records.  The VA has a duty to 
assist, and a heightened duty to provide records within its 
possession, which was not completed here therefore a remand to 
obtain the records is required. 

The Board finds that a VA examination is not needed at this time.  
In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he was exposed to DDT and Dioxin in 
service which caused his skin cancer.  In support of his claim 
the Veteran submitted internet articles on DDT and Dioxin which 
noted that the chemicals are associated with certain cancers; 
however none of the articles even suggests a possibility that DDT 
and/or dioxin causes skin cancer, the disability for which the 
Veteran is seeking service connection.  As there is not even a 
possibility that an exposure to DDT and/or dioxin could cause 
skin cancer, a VA examination at this time is not necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1. Obtain and associate with the claims file 
all VA clinic records to include treatment 
for any and all skin conditions. 

2. After undertaking any other development 
deemed essential, to include a VA examination 
if necessary, readjudicate the Veteran's 
claim for service connection for basal cell 
carcinoma and actinic keratosis, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.  





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



